I am in full accord with the dissenting opinion of Mr. Justice Fishburne. In addition to the reasons assigned by him for sustaining the ruling of the trial Judge, I think the testimony sought to be stricken was competent. The State did not undertake to prove the contents of the letter claimed to have been written by the prosecutrix to her mother. The testimony was directed only to the fact that a complaint had been made and when it was made, and not to the complaint itself.
It is clear that the prosecutrix made complaint, as the warrant was issued three days after the alleged offense. Therefore, the testimony complained of was material only *Page 423 
as to the time when the first complaint was made. I do not think "the best evidence rule" is applicable.
The failure of the State to offer the mother as a witness or produce the letter, had no bearing on the competency of this testimony of the prosecutrix but was a circumstance to be considered by the jury in weighing it. Proof of complaint by the prosecutrix is not an essential part of the case for the State. Failure to offer such proof, however, may properly be considered by the jury in passing upon the guilt of the accused.
There is no exception complaining of error on account of the statement made by the mother of the prosecutrix in open Court. Nor did counsel for defendant make a motion for a mistrial on account of this incident. They only requested the trial Judge to instruct the jury to disregard such statement, which he did. Evidently defendant's counsel were satisfied with this disposition of the matter.